DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “… a known amount of internal standard is used to scale the analyte.” Given the broadest reasonable interpretation of “scale,” it is unclear in what way the analyte is being scaled: Absolute/relative concentration, area, geometric, length of separation, etc. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 16, 35-36, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al. (US 2005/0064601), hereinafter Haas.
Regarding claim 1, Haas discloses a method for detecting or quantifying an analyte in a sample (A system for analysis of explosives. Samples are spotted on a thin layer chromatography plate) (abstract) the method comprising the following steps (i) to (vii): 
(i) providing said sample (Mark Locations; 8 Samples) (see fig. 1; [0019]); 
(ii) preparing an analysis sample from said sample (Spot 1-5µl Samples; Spot in Duplicate on TLC Plate) (see fig. 1; [0019]);
(iii) providing a thin layer chromatography (TLC) cartridge 20 (TLC apparatus) ([0020]; see fig. 2) comprising a TLC plate 24 (The TLC apparatus 20 contains… a variety of chambers 23, 24, 25 in the frame for storing TLC tools (e.g., pipettes, solvent TLC plates, ruler)) ([0024]; see fig. 2) and a sealed mobile phase reservoir 21 containing a TLC mobile phase (The TLC apparatus 20 contains a solvent tank 21) ([0023]; see fig. 2); 
(iv) loading the analysis sample and one or more reference standards onto the TLC plate of the TLC cartridge (Spot Samples; Spot Explosives Standards) (fig. 1, [0019]; abstract); 
(v) exposing the TLC plate to the TLC mobile phase to perform a TLC process on said analysis sample in the TLC cartridge (Dip TLC Plate in Solvent Mixture) (see fig. 1) to produce a chromatogram (see fig. 3); 
(vi) optically analyzing analyte and reference standards bands on the chromatogram, with an imaging device to generate optical signals corresponding to the analyte and reference standards (The unit has an aperture directly above the TLC plate, where the lens of a CCD camera is positioned… Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]); 
(vii) detecting or quantifying the analyte in the sample according to said optical signals (Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]); wherein the TLC cartridge hermetically seals the TLC mobile phase during said loading, said performance of the TLC process, and said optical analysis (A lid 28 for covering the unit is gasket-sealed and can be screwed down for better solvent equilibration) ([0027]).
Regarding claim 2, Haas discloses a method as claimed in claim 1 wherein step (v) comprises the following substeps performed in any appropriate order: 
breaking a barrier between the mobile phase reservoir and the TLC plate (place the TLC plate in the TLC rack, and then place the rack into the TLC tank) to allow fluid access between the mobile phase reservoir and the TLC plate (the TLC tank containing 20 ml of the solvent mixture) (Step 5, [0041], see fig. 1);
orienting the cartridge to a first orientation that permits a base of the TLC plate to be exposed to the TLC mobile phase and start the TLC process (Dip TLC Plate in Solvent Mixture) (Step 5, [0041], see fig. 1); and 2Attorney Docket No. 2066-083/ 92.149736/02 
during or after production of the chromatogram, orienting the cartridge to a second orientation that ceases exposure of the base of the TLC plate to the TLC mobile phase, to stop or slow the TLC process (pull the rack out of the tank and let the TLC plate dry for a few minutes) (Step 5, [0041], see fig. 1).
Regarding claim 16, Haas discloses a method as claimed in claim 1 wherein the sample provided in step (i) is selected from the list consisting of: an environmental sample (environmental clean up); a chemical synthesis sample (ordinance training); a body fluid (law enforcement investigations) ([0029]).
Regarding claim 35, Haas discloses a thin layer chromatography (TLC) cartridge 20 (TLC apparatus) ([0020]) comprising a TLC plate 24 (The TLC apparatus 20 contains… a variety of chambers 23, 24, 25 in the frame for storing TLC tools (e.g., pipettes, solvent TLC plates, ruler)) ([0024]; see fig. 2) and a sealed mobile phase 21 containing a TLC mobile phase (The TLC apparatus 20 contains a solvent tank 21) ([0023]; see fig. 2); wherein the TLC cartridge is adapted to hermetically seal the TLC mobile phase during loading, performance of a TLC process, and analysis of a resulting TLC chromatogram (A lid 28 for covering the unit is gasket-sealed and can be screwed down for better solvent equilibration) ([0027]).
Regarding claim 36, Haas discloses a cartridge as claimed in claim 35 comprising a breakable barrier between the mobile phase reservoir and the TLC plate to (place the TLC plate in the TLC rack, and then place the rack into the TLC tank) to allow fluid access between the mobile phase reservoir and the TLC plate (the TLC tank containing 20 ml of the solvent mixture) (Step 5, [0041], see fig. 1).
Regarding claim 54,  A method of using a cartridge as claimed in claim 35, the method comprising: 
(i) loading an analysis sample and reference standards onto the TLC plate (Spot Samples; Spot Explosives Standards) (fig. 1, [0019]; abstract); 
(ii) allowing fluid access between the mobile phase reservoir and the TLC plate (place the TLC plate in the TLC rack, and then place the rack into the TLC tank; the TLC tank containing 20 ml of the solvent mixture) (Step 5, [0041], see fig. 1);
(iii) orienting the cartridge into a vertical orientation to let the mobile phase flow into contact with the base of the TLC plate allowing the TLC plate to develop normally by capillary forces (Dip TLC Plate in Solvent Mixture) (Step 5, [0041], see fig. 1); 
(iv) orienting the cartridge back down to a horizontal orientation to stop development of the TLC plate (pull the rack out of the tank and let the TLC plate dry for a few minutes) (Step 5, [0041], see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 1 above, in view of Nicola et al. ("Direct Quantitative Analysis from Thin-Layer Chromatography Plates Using Matrix-Assisted Laser Desporption/Ionization Mass Spectrometry," 1996), hereinafter Nicola.
Regarding claim 9, Haas discloses a method as claimed in claim 1 wherein the analyte is quantified in step (vii) and a standard is introduced into the analysis sample (Spot Samples; Spot Explosives Standards) (fig. 1, [0019]; abstract), whereby a difference between a recovered or quantified amount of the standard and a known amount of standard is used to scale the analyte (The unit has an aperture directly above the TLC plate, where the lens of a CCD camera is positioned… Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]). 
However, Haas is silent on a method as claimed in claim 1, wherein the analyte is quantified in step (vii) and an internal standard is introduced into the analysis sample, whereby a difference between a recovered or quantified amount of the internal standard and a known amount of internal standard is used to scale the analyte.
Nicola discloses the analogous art of providing a method of direct quantitative analysis using thin-layer chromatography (TLC) (abstract). Nicola teaches that spotting an internal standard alongside a sample normalizes the analyte signal to the TLC plate and ensures proper spatial distribution (scaling) (p. 1480, col. 1, para. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include wherein an internal standard is introduced into the analysis sample for the benefit of normalizing the analyte signal to the TLC plate and using said internal standard to scale the analyte for the benefit of ensuring proper spatial distribution (Nicola, p. 1480, col. 1, para. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Nicola, as applied to claim 9 above, further in view of You et al. (US 2009/0181388), hereinafter You.
Regarding claim 10, modified Haas-Nicola is silent on a method as claimed in claim 9 wherein the internal standard is incorporated into said TLC cartridge in a sealed reservoir, which is optionally accessed by penetration through a septum of self-sealing material.
You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Haas-Nicola to include wherein the internal standard is incorporated into said TLC cartridge in a sealed reservoir for the benefit of providing simple and rapid operation free from contamination (You: [0014]). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 1 and 16 above, in view of Fukishima et al. (US Patent No. 6,144,758; issued 07 Nov. 2000), hereinafter Fukishima.
Regarding claim 18, Haas is silent on a method as claimed in claim 16 wherein the analyte is a drug and/or a drug metabolite, and the sample is a body fluid from a subject to whom said drug has been administered.
Fukishima discloses the analogous art of TLC plate image analysis (col. 10, l. 29-45). Fukishima teaches that it is well-known and routine in the art to employ thin layer chromatography in the field of drug metabolism research and is known to provide adequate separation of drug and its metabolite and samples may be taken from blood, urine, or tissue (col. 2, l. 36-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include wherein the analyte is a drug and/or a drug metabolite, and the sample is a body fluid from a subject to whom said drug has been administered for the benefit of its art-known application to drug metabolism research and ability to separate a drug from its metabolite (Fukishima, col. 2, l. 36-52). 
Regarding claim 20, Haas is silent on a method as claimed in claim 1 wherein the analyte is a drug and/or a drug metabolite, the sample is a body fluid from a subject to whom said drug has been administered, and the drug and/or drug metabolite is quantified in step (vii) for one or more of the following purposes: (a) therapeutic drug monitoring; (b) measuring or monitoring the pharmacokinetics or pharmacodynamics of the drug; (c) assisting a physician to devise or adjust a dosage regimen of the drug, optionally in conjunction with observational data of side effects or therapeutic benefit of the drug in the subject; (d) designing or performing a regulatory trial of said drug.
Fukishima discloses the analogous art of TLC plate image analysis (col. 10, l. 29-45). Fukishima teaches that it is well-known and routine in the art to employ thin layer chromatography in the field of drug metabolism research and is known to provide adequate separation of drug and its metabolite and samples may be taken from blood, urine, or tissue (col. 2, l. 36-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include (b) measuring or monitoring the pharmacokinetics or pharmacodynamics of the drug for the benefit of its art-known application to drug metabolism research and ability to separate a drug from its metabolite (Fukishima, col. 2, l. 36-52).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 1 above, in view of Gordon et al. (US Patent No. 9,709,582; issued 18 Jul. 2017), hereinafter Gordon.
Regarding claim 25, Haas discloses a method wherein the analyte separation is optically analyzed in step (vi) (The unit has an aperture directly above the TLC plate, where the lens of a CCD camera is positioned… Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]). 
However, Haas is silent on a method as claimed in claim 1 wherein the analyte is either: natively fluorescent; (b) non-natively fluorescent, but labelled with a fluorescent tag; or (c) non-natively fluorescent, which is assessed by absorbance or fluorescence quenching of a fluorescent TLC plate, and the fluorescence of the TLC plate is optically analyzed in step (vi).
Gordon discloses the analogous art of providing TLC plates with fluorescent indicators (col. 7, l. 42-43). Gordon teaches that a fluorescent indicator may be applied to an analyte (THC) to quench, enhance, or spectrally shift a fluorescence signal produced by the analyte (col. 7, l. 42-46) and may comprise a fluorescent tag (col. 18, l. 14-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include wherein the analyte is natively fluorescent; (b) non-natively fluorescent, but labelled with a fluorescent tag; or (c) non-natively fluorescent, which is assessed by absorbance or fluorescence quenching of a fluorescent TLC plate, and the fluorescence of the TLC plate is optically analyzed in step (vi) for the benefit of quench, enhance, or spectrally shift a fluorescence signal produced by the analyte (Gordon: col. 7, l. 42-46; col. 18, l. 14-21). 

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 35 above, in view of Haller (US 3,682,315; issued 08 Aug. 1972).
Regarding claim 37, Haas is silent on a cartridge as claimed in claim 35 comprising a septum of self-sealing material for loading an analysis sample onto a lane of the TLC plate, optionally wherein the septum of self-sealing material is an elastomeric material.
Haller discloses the analogous art of a cartridge chromatography system comprising puncturable septa for connecting the chromatography system to fluid lines (abstract). Haller demonstrates that the use of self-sealing septa comprising elastomeric material is well-known in the art and provide a means for sealing chromatography systems and provide one or more feed or delivery lines to the chromatography system (col. 1, l. 63-67 bridging to col. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hess to include a septum of self-sealing material for loading an analysis sample onto a lane of the TLC plate, optionally wherein the septum of self-sealing material is an elastomeric material for the benefit of providing a means to seal the chromatography system and providing one or more feed or delivery lines to said chromatography system (Haller: col. 1, l. 63-67 bridging to col. 2). 
Regarding claim 38, Haas is silent on a cartridge as claimed in claim 35 comprising a plurality a septa of self-sealing material for loading a plurality of reference standards onto respective lanes of the TLC plate.
Haller discloses the analogous art of a cartridge chromatography system comprising puncturable septa for connecting the chromatography system to fluid lines (abstract). Haller demonstrates that the use of self-sealing septa comprising elastomeric material is well-known in the art and provide a means for sealing chromatography systems and provide one or more feed or delivery lines to the chromatography system (col. 1, l. 63-67 bridging to col. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include a plurality a septa of self-sealing material for loading a plurality of reference standards onto respective lanes of the TLC plate for the benefit of providing a means to seal the chromatography system and providing one or more feed or delivery lines to said chromatography system (Haller: col. 1, l. 63-67 bridging to col. 2).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 35 above, in view of You.
Regarding claim 39, Haas discloses a cartridge as claimed in claim 35 comprising a plurality of reference standards (Spot Samples; Spot Explosives Standards) (fig. 1, [0019]; abstract). 
However, Haas is silent on a cartridge as claimed in claim 35 wherein a plurality of reference standards are incorporated into said TLC cartridge in sealed reservoirs, which are optionally accessed by penetration through a septum of self-sealing material.
You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include wherein a plurality of reference standards are incorporated into said TLC cartridge in sealed reservoirs for the benefit of providing simple and rapid operation free from contamination (You: [0014]). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 35 above, in view of Nicola, and further in view of You.
Regarding claim 40, Haas discloses a cartridge as claimed in claim 35, wherein a standard is incorporated into said TLC cartridge (Spot Samples; Spot Explosives Standards) (fig. 1, [0019]; abstract). 
However, Haas is silent on a cartridge as claimed in claim 35, wherein an internal standard is incorporated into said TLC cartridge in a sealed reservoir, which is optionally accessed by penetration through a septum of self- sealing material.
Nicola discloses the analogous art of providing a method of direct quantitative analysis using thin-layer chromatography (TLC) (abstract). Nicola teaches that spotting an internal standard alongside a sample normalizes the analyte signal to the TLC plate and ensures proper spatial distribution (scaling) (p. 1480, col. 1, para. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include wherein an internal standard is introduced into the analysis sample for the benefit of normalizing the analyte signal to the TLC plate and using said internal standard to scale the analyte for the benefit of ensuring proper spatial distribution (Nicola, p. 1480, col. 1, para. 4).
However, the combination of Haas-Nicola is silent on a cartridge wherein an internal standard is incorporated into said TLC cartridge in a sealed reservoir.
You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Haas-Nicola to include wherein the internal standard is incorporated into said TLC cartridge in a sealed reservoir for the benefit of providing simple and rapid operation free from contamination (You: [0014]). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 35 above, in view of Dinh et al. (US Patent No. 6,783,988; issued 31 Aug. 2004), hereinafter Dinh, further in view You.
Regarding claim 42, Haas teaches The cartridge as claimed in claim 35….
Haas does not teach that the sealed reservoir for a pH modifying agent, whereby in use a barrier between the pH modifying agent reservoir and the TLC plate is broken to allow fluid access between the pH modifying agent reservoir and the TLC plate, such that the pH of the TLC plate is adjusted.
Dinh discloses the analogous art of providing a thin-layer chromatography (TLC) device and method (abstract). Dinh teaches that the sensitivity and specificity of a TLC may be optimized by altering the pH of the mobile phase and may ultimately affect the resolving capacity of an assay involving TLC (col. 7, l. 16-25). 
In addition, You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include a cartridge which comprises a sealed reservoir for a pH modifying agent for the benefit of optimizing the sensitivity and specificity of the TLC separation (Dinh: col. 7, l. 16-25), whereby in use a barrier between the pH modifying agent reservoir and the TLC plate is broken to allow fluid access between the pH modifying agent reservoir and the TLC plate, such that the pH of the TLC plate is adjusted, for the benefit of providing simple and rapid operation free from contamination (You: [0014]). 

Claims 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Haas, as applied to claim 35 above, in view of You and further in view of Haller.
Regarding claim 45, Haas discloses a cartridge as claimed in claim 35 comprising: 
(i) a face unit incorporating an aperture to view a TLC plate (The unit has an aperture directly above the TLC plate, where the lens of a CCD camera is positioned… Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]; see fig. 2); 
(ii) a window 26 covering the aperture in the face unit ([0025]; see fig. 2); 
(iii) a rear unit 21 (solvent tank) defining a mobile phase reservoir (solvent tank) ([0026]; see fig. 2); 
(iv) a TLC plate 24 (TLC plates) located between the face unit and the rear unit 21 ([0025]; see fig. 2);
(vi) a plurality of gaskets for collectively sealing at least (a) the mobile phase reservoir and (b) a volume 21 (solvent tank) defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase once the mobile phase is released from the mobile phase reservoir, such as to prevent mobile phase entering an external environment (A lid 28 for covering the unit is gasket-sealed and can be screwed down for better solvent equilibration) ([0025]-[0027]; see fig. 2). 
However, Haas is silent on a cartridge comprising (v) a breakable barrier between the mobile phase reservoir and the TLC plate to allow fluid access between the mobile phase reservoir and the TLC plate.
You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haas to include (v) a breakable barrier between the mobile phase reservoir and the TLC plate to allow fluid access between the mobile phase reservoir and the TLC plate for the benefit of providing simple and rapid operation free from contamination (You: [0014]).
The combination of Haas and You does not teach that a volume is defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase once the mobile phase is released from the mobile phase reservoir, such as to prevent mobile phase entering an external environment; wherein: the face unit further incorporates a plurality of septa of self-sealing material for loading reference standards and/or sample onto respective lanes of the TLC plate; and the face unit further incorporates a septum of self-sealing material for accessing and breaking the barrier to release the mobile phase from the mobile phase reservoir into the volume defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase.
However, Haller discloses the analogous art of a cartridge chromatography system comprising puncturable septa for connecting the chromatography system to fluid lines (abstract). Haller demonstrates that the use of self-sealing septa comprising elastomeric material is well-known in the art and provide a means for sealing chromatography systems and providing one or more feed or delivery lines to the chromatography system (col. 1, l. 63-67 bridging to col. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haas wherein the face unit further incorporate a plurality of septa of self-sealing material for loading reference standards and/or sample onto respective lanes of the TLC plate and the face unit further incorporates a septum of self-sealing material for accessing and breaking the barrier to release the mobile phase from the mobile phase reservoir into the volume defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase for the benefit of providing a means for sealing chromatography systems and providing one or more feed or delivery lines to the chromatography system (Haller: col. 1, l. 63-67 bridging to col. 2).
Regarding claim 51, Haas discloses a process for preparing a cartridge as claimed in claim 45, the process comprising: providing the following items (i) to (ix): 
(i) a face unit incorporating an aperture to view a TLC plate (The unit has an aperture directly above the TLC plate, where the lens of a CCD camera is positioned… Commercially available software may be used to integrate the intensity of each spot, and then analyze the sample by comparison to known compounds.) ([0029]; see fig. 2); 
(ii) a window 26 covering the aperture in the face unit ([0025]; see fig. 2); 
(iii) a rear unit 21 (solvent tank) defining a mobile phase reservoir (solvent tank) ([0026]; see fig. 2); 
(iv) a TLC plate 24 (TLC plates) located between the face unit and the rear unit 21 ([0025]; see fig. 2);
(vi) a plurality of gaskets for collectively sealing at least (a) the mobile phase reservoir (A lid 28 for covering the unit is gasket-sealed and can be screwed down for better solvent equilibration) ([0027]); and (b) a volume 21 (solvent tank) defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase, such as to prevent mobile phase entering an external environment ([0025]-[0027]; see fig. 2); and
 (ix) a mobile phase (solvent) ([0024]); and 
assembling into a cartridge that hermetically seals the mobile phase during loading, performance of the TLC process, and analysis of the resulting TLC chromatogram (see fig. 2).
However, Haas is silent on a cartridge comprising (v) a breakable barrier between the mobile phase reservoir and the TLC plate to allow fluid access between the mobile phase reservoir and the TLC plate.
You discloses the analogous art of an enclosed thin-layer chromatography (TLC) apparatus ([0002]) comprising buffer vacuoles and a TLC test strip ([0013]), said vacuoles being pierceable to mix with a sample ([0037]). You teaches that providing an enclosed TLC apparatus comprising sealed vacuoles (reservoir) provides simple and rapid operation free from contamination ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haas to include (v) a breakable barrier between the mobile phase reservoir and the TLC plate to allow fluid access between the mobile phase reservoir and the TLC plate for the benefit of providing simple and rapid operation free from contamination (You: [0014]).
The combination of Haas and You does not teach that a volume is defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase once the mobile phase is released from the mobile phase reservoir, such as to prevent mobile phase entering an external environment; wherein: the face unit further incorporates a plurality of septa of self-sealing material for loading reference standards and/or sample onto respective lanes of the TLC plate; and the face unit further incorporates a septum of self-sealing material for accessing and breaking the barrier to release the mobile phase from the mobile phase reservoir into the volume defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase.
However, Haller discloses the analogous art of a cartridge chromatography system comprising puncturable septa for connecting the chromatography system to fluid lines (abstract). Haller demonstrates that the use of self-sealing septa comprising elastomeric material is well-known in the art and provide a means for sealing chromatography systems and providing one or more feed or delivery lines to the chromatography system (col. 1, l. 63-67 bridging to col. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Haas to include (v) a breakable barrier between the mobile phase reservoir and the TLC plate to allow fluid access between the mobile phase reservoir and the TLC plate for the benefit of providing simple and rapid operation free from contamination (You: [0014]); and wherein the face unit further incorporates a plurality of septa of self-sealing material for loading reference standards and/or sample onto respective lanes of the TLC plate and the face unit further incorporates a septum of self-sealing material for accessing and breaking the barrier to release the mobile phase from the mobile phase reservoir into the volume defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase for the benefit of providing a means for sealing chromatography systems and providing one or more feed or delivery lines to the chromatography system (Haller: col. 1, l. 63-67 bridging to col. 2).

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 48, the prior art of record is silent on the cartridge as claimed in claim 45 comprising a rotatable paddle for breaking the barrier to release the mobile phase from the mobile phase reservoir into the volume defined by the face unit and/or rear unit in which the TLC plate can be exposed to the mobile phase, wherein in use the rotatable paddle is actuated by penetrating the septum of self-sealing material which permits access to the barrier with a needle, and rotating the paddle through the barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796         

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797